DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 3/18/2021, to claims 1, 12, and 18 acknowledged by Examiner. Additionally, applicant cancelled claim 8.
Claims 1-7, 10-12, 14-16, 18-20 are now pending.
Response to Arguments
	
First Argument:
	Applicant disagrees that Romo alignment peg 1204 discloses a “stand-alone” alignment peg and as such has amended the claim language of the independent claims 1, 12, and 18 to recite the limitation “wherein a length of the stand-alone alignment peg has a uniform cross-sectional shape” (Remarks Pages 6-8).
	Examiner’s Response:
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive. It is unclear as to how this new limitation overcomes the current rejection of record because as now stated in the rejection of the claims 1, 12, and 18 below with a new Annotated Figure 13B the alignment peg 1204 of Romo as combined in the 103 rejections actually does provide “a length” (applicant has not claimed the total length of the alignment peg, just “a length”) with a uniform cross-sectional shape. Also Examiner points that it is unclear to where Applicant has support within their disclosure for such a limitation as discussed in the 112a new matter rejection below.
Second Argument:

	Examiner’s Response:
	Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant on Page 10 of their Remarks submits there is no suggestion or motivation to perform the combinations of the embodiments of Romo. However, Examiner points to the rejections below where all the combinations are made with explicit support of Romo disclosing that all of the embodiments of the invention may be incorporated into each other (see paragraph [0088]), and each of the rejections below has a motivation from the prior art for performing the current modifications, as such the current allegations are hindsight reasoning are spurious and not persuasive. Also further Applicant makes a mere allegation that the current modifications render the device “unsatisfactory for its intended purpose, or change its principle of operation” (Remarks Page 10); however, Applicant provides no reasoning for where this un-satisfactoriness comes from and amounts to merely an allegation with no evidence. 
	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 12, and 18, the claims have been amended to recite the limitation: “wherein a length of the stand-alone alignment peg has a uniform cross-sectional shape”. This limitation appears to be new matter. Firstly, it appears to be new matter as there is no discussion in the instant specification of the alignment peg having a length that has a uniform cross-sectional shape. Secondly, the images of the alignment peg in the provided Figures do not appear to show a cross section of the alignment peg. The specification does state that there are cross-sectional views of the robotic arm and embedded robotic interface in Figure 2 and cross sectional views of the robotic arm, anchor, and screw in Figure 3 (Specification Pages 1 and 5), but there is no support that these Figures show a cross sectional view of the alignment 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12 and 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Romo et al (US 20100170519 A1), henceforth Romo, in view of Bonutti et al (US 7967820 B2), henceforth Bonutti.
Regarding claim 1, Romo discloses a system (See Figures 8A-8C, 9A-9F, and 10A-10B) comprising: 
a robotic arm 106 including an end effector receiver 304 with a plurality of apertures (See Figures 10A-10B, where the apertures can be seen in 304 with the anchor portions of 902 (See annotated figure A below) entering the apertures); 

and a sterile robotic end effector 602 (See Figure 9A; 602 made from any sterilizable material [0051]).

    PNG
    media_image1.png
    390
    643
    media_image1.png
    Greyscale

This embodiment of Romo does not disclose the sterile robotic drape including an embedded robot interface and the sterile robotic end effector configured to couple to the end effector receiver of the robotic arm via the embedded robot interface.
However, an embodiment seen in Figures 11A-11F teaches a sterile interface apparatus 1102 with a drape 1104 with embedded robotic interface 1106 that interacts with 1114 which is similar to end effector 602 and is placed above 1110 which is equivalent to 304.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the drape 402 seen in Figure 10A to have an embedded robotic interface 1106 and be placed between 304 and 602 in order to ensure the drape will not move at all from its position. As 1106 shares similarities with the disk 


    PNG
    media_image2.png
    398
    583
    media_image2.png
    Greyscale

Thus Romo as combined discloses the sterile robotic drape 402 includes an embedded robot interface of 902 (See Annotated Figure A above) and the sterile robotic end effector 602 is configured to couple to the end effector receiver of the robotic arm via the embedded robot interface of 902 (See Annotated Figure A above).
As combined, Romo further discloses that the sterile robotic end effector 602 is configured to receive a plurality of knobs 906 (See Figure 9A for the knobs 906, [0049]) (where the knobs 906 are a part of the drive pulley 904 which are received within the sterile robotic end effector 602, see Figure 9C/9D where the drive pulley 904 has its own exploded construction; and further see [0053] where it is said that the drive pulley 1112 and sterile end effector 1114 have mating features for each other) and these knobs 906 are placed into “anchors” (See 
Romo as combined does not disclose the knobs 906 are screws.
However, Bonutti teaches an analogous structure 566, comparable to the structure of 902, and knob 568 (See Figure 35B) wherein the knob 568 is a screw that may be fastened into structure 566. In Bonutti the screws 568 allow 566 to expand allowing better securement to, in this case, bone (Col. 21 lines 1-29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made knobs 906 threaded thereby being screws as taught by Bonutti in order to allow the anchors of 902 to expand thus being further secured within the apertures if expanded when anchors are placed into the apertures (Col. 21 lines 1-29) and also the screw thread will further securement of the drape 402 via 902 to end effector 602 as screws provide more resistance than knob structure.
As combined, Romo does not disclose the end effector receiver 304 including a first alignment aperture that is configured differently from the plurality of apertures, the embedded robot interface (See Annotated Figure A) includes a second alignment aperture, the sterile robotic end effector 602 includes a third alignment aperture, wherein the first, second, and third alignment apertures are configured to align to receive an alignment peg.
However, Romo further teaches an embodiment from Figures 12A-12E, 13A-13D, 14A-14D, 15A-15B comprising:
an analogous robotic arm 1261 including an end effector receiver with a plurality of apertures (See annotated figure C below); 
an analogous sterile robotic drape 1220 having a first sterile side 1222 and a second non-sterile side 1224 opposite the first sterile side [0060], the sterile robotic drape including an analogous embedded robot interface 1226; 



    PNG
    media_image3.png
    667
    576
    media_image3.png
    Greyscale

that the plurality of apertures of the end effector receiver include a first alignment aperture (See Annotated Figure C, any of the apertures of 1261 may be an alignment aperture), the embedded robot interface 1226 includes a second alignment aperture (See annotated figure 13D below), and the sterile robotic end effector includes a third alignment aperture 1264, wherein the first, second, and third alignment apertures are configured to align to receive an alignment peg 1204. Wherein “FIG. 12A illustrates one embodiment of a splayer assembly 1206 and a sterile drive interface apparatus 1202 configured to interface with the splayer assembly 

    PNG
    media_image4.png
    392
    555
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as the embodiments have the same function (see above), to mix together the primary current embodiment of Romo as combined with the embodiment of Figures 12A-12E, 13A-13D, 14A-14D, 15A-15B by substituting out one (of four) pulley part 904 (See Figure 9A [0049], and all the related parts so the knob/screw 906 also) with the aperture 1264 (also a pulley part [0074]), substituting one (of four) of the apertures of the current end effector receiver (See Annotated Figure 10A) with that of the end effector receiver 1261 aperture (See Annotated Figure C), and then substituting out one (of four) of the pin structures 902 (See Annotated Figure A, as well as see Figure 9A/9B) with the structure seen in 
a first alignment aperture (See Annotated Figure C, apertures of 1261),
embedded robot interface (1226 and 902) includes a second alignment aperture (See Figure 13D),
sterile robotic end effector includes a third alignment aperture 1264 (See Figure 14A), 
wherein the first, second, and third alignment apertures are configured to align to receive an alignment peg 1204 (See Figures 13B, 12A, 12B, 14B).
As combined, Romo further discloses the alignment peg 1204 is a stand-alone alignment peg (as the structure of the peg as a whole integrally includes end portion 1207 and as such 1207 is included in the peg structure as a whole and also it is noted even further the stand-alone peg 1204 as a whole as an assembly includes the structure 1214 as 1207 fastens directly into the 1214 structure (through the second alignment aperture) to be a part of the stand-alone peg 1204, see Annotated Figure 13D and [0062-0063]), and 
that the stand-alone alignment peg 1204 is configured differently from the plurality of screws (see Figure 13D wherein this is not a screw as a whole) and wherein the first, second, and third alignment apertures (See Annotated Figure 10A for the first alignment aperture of structure 1261, see Annotated Figure 13D for the second alignment aperture, and see Annotated Figure C for the third alignment apertures which are meant to receive the shape of the 1214 structure) are configured differently from the plurality of apertures (See Annotated Figure 10A, wherein these apertures are receiving anchor pointed to in Annotated Figure A) (as shown between these figures the two sets of “apertures” are configured differently in that the two sets are different in shape and general configuration of what is being received).
Furthermore, Romo discloses wherein a length of the stand-alone alignment peg 1204 has a uniform cross-sectional shape (See Annotated Figure 13B below, wherein “a length” of the peg 1204 has a “uniform cross-sectional shape” as the Figure 13B is showing the cross 

    PNG
    media_image5.png
    398
    527
    media_image5.png
    Greyscale

Regarding claim 2, Romo in view of Bonutti discloses the invention as claimed in 1 above.
Romo as combined further discloses wherein the robotic arm is non-sterile [0035,0051] and is configured to connect to the embedded robot interface on the second non-sterile side (See annotated figure 10A above where 106 is opposite the sterile side).
Regarding claim 3, Romo in view of Bonutti discloses the invention as claimed in 1 above.
Romo as combined further discloses the embedded robot interface includes a plurality of anchors of 902 (See Annotated Figure A above) on the second non-sterile side of the sterile robotic drape (anchor portions of 902 face down into the aperture holes 304 so will be on the non-sterile side, annotated figure 10A above).
Regarding claim 4, Romo in view of Bonutti discloses the invention as claimed in 3 above.

Regarding claim 5, Romo in view of Bonutti discloses the invention as claimed in 4 above.
Romo as combined further discloses the plurality of anchors of 902 (See Annotated Figure A above) are configured to receive a plurality of knobs/screws 906 (see Bonutti above) to couple the sterile robotic end effector 602 to the embedded robot interface of 902 (See Annotated Figure A above) (See Figure 9A and [0049]).
Regarding claim 6, Romo in view of Bonutti discloses the invention as claimed in 5 above.
As combined, Bonutti has taught the plurality of screws cause the plurality of anchors 902 of (See Annotated Figure A above) to expand within the plurality of apertures (See above) (Col. 21 lines 1-29).
Regarding claim 7, Romo in view of Bonutti discloses the invention as claimed in 4 above.
Romo as combined is capable when the plurality of anchors of 902 (See Annotated Figure A above) are coupled to the plurality of apertures, rotation of the embedded robot interface of 902 (See Annotated Figure A above) with respect to the robotic arm 106 is prevented (See figure 11B, wherein a set of 4 anchor points 1106 are not capable of rotation when connected to arm 106 and end effector 602 as rotation is only possible in this case if they were connected by one anchor point, but with 4 anchor points if rotation was attempted around one of the points the other 3 would inhibit the rotation).
Regarding claim 10, Romo in view of Bonutti discloses the invention as claimed in 1 above.

Regarding claim 11, Romo in view of Bonutti discloses the invention as claimed in 1 above.
Romo as combined further discloses the embedded robot interface is a plate (1226 and 902 (See Annotated Figure A) is appears to be flat so may be categorized as a plate) including a sterile plate face (1226 is on the sterile side 1222, see figure 12D, also as combined the top of 902 would be sterile) configured to interface with a sterile instrument (1260 is coupled to an instrument in Figure 14B [0075]; 602 is coupled to a sterile instrument 108 [0046]), the sterile instrument attaching to the plate using a plate interface (1260/602) to couple with the sterile plate face.
Regarding claim 12, Romo discloses a system (See Figures 8A-8C, 9A-9F, and 10A-10B) comprising: 
a sterile robotic drape 402 having a first sterile side and a second non-sterile side opposite the first sterile side (See annotated figure 10A above; 106 is non-sterile [0051] so the side of the drape away from 106 would be the sterile side with the side against 106 being non-sterile);
This embodiment of Romo does not disclose a robot interface embedded in the sterile robotic drape, the robot interface including a first face on the first sterile side and a second face on the second non-sterile side, and a plurality of anchors on the second face of the robot interface, the plurality of anchors configured to: couple with a plurality of apertures in a robotic arm; and receive a plurality of screws to couple a sterile robotic end effector to the robotic arm via the robot interface.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the drape 402 seen in Figure 10A to have an embedded robotic interface 1106 and be placed between 304 and 602 in order to ensure the drape will not move at all from its position. As 1106 shares similarities with 902 (Figure 9A), the disk structure of 902 (See Annotated Figure A above) will be rolled into as being the embedded robot interface in the drape 402 (See Figure 11E and 9E, and paragraphs 0051-0053 detail how 902 and 1106 share similar functions).
Thus Romo as combined discloses a robot interface of 902 (See Annotated Figure A above) embedded in the sterile robotic drape 402, the robot interface of 902 (See Annotated Figure A above) including a first face on the first sterile side and a second face on the second non-sterile side (See annotated Figure B below, where top side of 902 which mates with 602 would be sterile because 602 is established to be sterile [0051] and the underside which would mate with arm 106 is unsterile as 106 is unsterile [0035,0051]), and a plurality of anchors of 902 (See Annotated Figure A above) on the second face of the robot interface, the plurality of anchors of 902 (See Annotated Figure A above) configured to: couple with a plurality of apertures in a robotic arm 106 (anchor portions of 902 face down into the aperture holes 304 so will be on the non-sterile side, annotated figure 10A above).

    PNG
    media_image6.png
    335
    522
    media_image6.png
    Greyscale

Romo as combined further discloses the plurality of anchors of 902 (See Annotated Figure A above) are configured to receive a plurality of knobs 906 to couple the sterile robotic end effector 602 to the embedded robot interface of 902 (See Annotated Figure A above) (See Figure 9A and [0049]).
Romo as combined does not disclose the knobs 906 are screws.
However, Bonutti teaches an analogous structure 566, comparable to 902, and knob 568 (See Figure 35B) wherein the knob 568 is a screw that may be fastened into structure 566. In Bonutti the screws 568 allow 566 to expand allowing better securement to, in this case, bone (Col. 21 lines 1-29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made knobs 906 threaded thereby being screws as taught by Bonutti in order to allow the anchors of 902 (See Annotated Figure A above) to expand thus being further secured within the apertures if expanded when anchors are placed into the apertures (Col. 21 lines 1-29) and also the screw thread will further securement 
As combined, Romo does not disclose the end effector receiver 304 including a first alignment aperture, wherein the first alignment aperture is configured to receive an alignment peg to align the robot interface with the sterile robotic end effector and the robotic arm, the alignment peg being configured differently from the plurality of screws, the first alignment aperture being configured differently from the plurality of apertures.
However, Romo further teaches an embodiment from Figures 12A-12E, 13A-13D, 14A-14D, 15A-15B comprising:
an analogous robotic arm 1261 including an end effector receiver with a plurality of apertures (See annotated figure C below); 
an analogous sterile robotic drape 1220 having a first sterile side 1222 and a second non-sterile side 1224 opposite the first sterile side [0060], the sterile robotic drape including an analogous embedded robot interface 1226; 
and an analogous sterile robotic end effector 1260 configured to couple to the end effector receiver of the robotic arm via the embedded robot interface 1226 (See Figure 12B, and [0059]), and
that the plurality of apertures of the end effector receiver include a first alignment aperture (See Annotated Figure C, any of the apertures of 1261 may be an alignment aperture), the embedded robot interface 1226 (part of the robotic arm) includes a second alignment aperture (See annotated figure 13D below), and the sterile robotic end effector includes a third alignment aperture 1264, wherein the first, second, and third alignment apertures are configured to align to receive an alignment peg 1204. Wherein “FIG. 12A illustrates one embodiment of a splayer assembly 1206 and a sterile drive interface apparatus 1202 configured to interface with the splayer assembly 1260 and an instrument driver” [0059] which is similar to a description of the current relied primary embodiment which states “FIG. 9A through FIG. 9F illustrate another 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as the embodiments have the same function (see above), to mix together the primary current embodiment of Romo as combined with the embodiment of Figures 12A-12E, 13A-13D, 14A-14D, 15A-15B by substituting out one (of four) pulley part 904 (See Figure 9A [0049], and all the related parts so the knob/screw 906 also) with the aperture 1264 (also a pulley part [0074]), substituting one (of four) of the apertures of the current end effector receiver (See Annotated Figure 10A) with that of the end effector receiver 1261 aperture (See Annotated Figure C), and then substituting out one (of four) of the pin structures 902 (See Annotated Figure A, as well as see Figure 9A/9B) with the structure seen in Annotated Figure 13D (alignment peg 1204, embedded robot interface 1226, alignment aperture, also see Figure 12A) thus making the device seen in Figure 9A have:
a first alignment aperture (See Annotated Figure C, apertures of 1261),
wherein the first alignment aperture is configured to receive an alignment peg 1204 (See Figures 13B, 12A, 12B, 14B) to align the robot interface the sterile robotic end effector and the robotic arm (end effector receiver) (the alignment peg 1204 goes into the end effector via aperture 1264 as combined and goes into the robotic arm via aperture of 1261 as combined, see Annotated Figure C, so then it would align with those),
the alignment peg 1204 is configured differently from the plurality of screws (See Figures 13, where the alignment peg 1204 structure is not a screw and is especially not the screw structure as taught by Bonutti),
the first alignment aperture (See Annotated Figure C, apertures of 1261) is configured differently from the plurality of apertures (See Annotated Figure 10A).

sterile robotic end effector includes a third alignment aperture 1264 (See Figure 14A), 
wherein the first, second, and third alignment apertures are configured to align to receive an alignment peg 1204 (See Figures 13B, 12A, 12B, 14B).
As combined, Romo further discloses the alignment peg 1204 is a stand-alone alignment peg (as the structure of the peg as a whole integrally includes end portion 1207 and as such 1207 is included in the peg structure as a whole and also it is noted even further the stand-alone peg 1204 as a whole as an assembly includes the structure 1214 as 1207 fastens directly into the 1214 structure (through the second alignment aperture) to be a part of the stand-alone peg 1204, see Annotated Figure 13D and [0062-0063]), and 
that the stand-alone alignment peg 1204 is configured differently from the plurality of screws (see Figure 13D wherein this is not a screw as a whole) and wherein the first, second, and third alignment apertures (See Annotated Figure 10A for the first alignment aperture of structure 1261, see Annotated Figure 13D for the second alignment aperture, and see Annotated Figure C for the third alignment apertures which are meant to receive the shape of the 1214 structure) are configured differently from the plurality of apertures (See Annotated Figure 10A, wherein these apertures are receiving anchor pointed to in Annotated Figure A) (as shown between these figures the two sets of “apertures” are configured differently in that the two sets are different in shape and general configuration of what is being received).
Furthermore, Romo discloses wherein a length of the stand-alone alignment peg 1204 has a uniform cross-sectional shape (See Annotated Figure 13B above, wherein “a length” of the peg 1204 has a “uniform cross-sectional shape” as the Figure 13B is showing the cross section of 1204 and “a length” of it has a cross sectional shape wherein it is uniform by being the same shape along that length).

Regarding claim 14, Romo in view of Bonutti discloses the invention as claimed in 12 above.
Romo as combined is capable when the plurality of anchors of 902 (See Annotated Figure A above) are coupled to the plurality of apertures, rotation of the embedded robot interface of 902 (See Annotated Figure A above) with respect to the robotic arm 106 is prevented (See figure 11B, wherein a set of 4 anchor points (from the embedded interface 1106) are not capable of rotation when connected to arm 106 and end effector 602 as rotation is only possible in this case if they were connected by one anchor point, but with 3 anchor points ( as well as one alignment peg 1204 as combined) if rotation was attempted around one of the points the other 2 (and the alignment peg 1204) would inhibit the rotation).
Regarding claim 15, Romo in view of Bonutti discloses the invention as claimed in 12 above.
Romo as combined further discloses wherein the robotic arm is non-sterile [0035,0051] and is configured to connect to the embedded robot interface on the second non-sterile side (See annotated figure 10A above where 106 is opposite the sterile side).
Regarding claim 16, Romo in view of Bonutti discloses the invention as claimed in 12 above.
As combined, Bonutti has taught the plurality of screws (knobs 906 taught to have threading) cause the plurality of anchors of 902 (See Annotated Figure A above) to expand within the plurality of apertures (See above) (Col. 21 lines 1-29).
Regarding claim 18, Romo discloses a robotic arm interface (See Figures 9A-9F, 10A-10B) comprising a robotic arm 106 (See Figure 10A), a sterile end effector 602 (See Figure 9A), an end effector receiver 304 (See Figure 10A-10B), the sterile end effector 602 comprising knobs 906 which mates with aperture 910 (See Figure 9E, [0049]) and then the pin 902 inserts into the apertures of end effector receiver 304 (See Figures 10A-10B [0052]), and this 
This embodiment of Romo does not disclose an embedded robot interface portion within sterile robot drape.
However, an embodiment seen in Figures 11A-11F teaches a sterile interface apparatus 1102 with a drape 1104 with embedded robotic interface 1106 that interacts with 1114 which is similar to end effector 602 and is placed above 1110 which is equivalent to 304.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the drape 402 seen in Figure 10A to have an embedded robotic interface 1106 and be placed between 304 and 602 in order to ensure the drape will not move at all from its position. As 1106 shares similarities with the disk portion of 902 (Figure 9A/Annotated Figure A), the disk portion of 902 will be rolled into as being the embedded robot interface (See annotated Figure A) in the drape 402 (See Figure 11E and 9E, and paragraphs 0051-0053 detail how 902 and 1106 share similar functions). 
Romo as combined does not disclose screws.
However, Bonutti teaches an analogous structure 566, comparable to 902, and knob 568 (See Figure 35B) wherein the knob 568 is a screw that may be fastened into structure 566. In Bonutti the screws 568 allow 566 to expand allowing better securement to, in this case, bone (Col. 21 lines 1-29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made knobs 906 threaded thereby being screws as taught by Bonutti in order to allow the anchors of 902 (See Annotated Figure A above) to expand thus being further secured within the apertures if expanded when anchors are placed into the apertures (Col. 21 lines 1-29) and also the screw thread will further securement of the drape 402 via 902 to end effector 602 as screws provide more resistance than knob structure.

aligning an embedded robot interface portion 902 (See Annotated Figure A) of a sterile robot drape 402 with a first end of a robotic arm 106 (See Figure 10A where the 902 structure are aligned with the robotic arm 106);
coupling a sterile end effector 602 to a plurality of apertures (See Annotated Figure 10A) in the first end of the robotic arm 106 through the embedded robot interface portion 902 of the sterile robot drape 402 using a plurality of screws 906 (see Bonutti combination above) thereby securing the sterile robot drape 402 to the robotic arm 106 ([0049] screws 906 couple 602 to 902, see Figure 9A, and then 902 connects to the plurality of apertures, See Annotated Figure 10A). 
Romo does not explicitly state draping a portion of the robotic arm extending from the first end of the robotic arm with the sterile robot drape.
However, Romo discloses the drape creates a fluid tight barrier between the instrument driver (robotic arm) and instrument assembly (end effector) ([0008]) and looking at Figure 10A, it would be obvious to assume that would be the patent showing a draping of a portion of the robotic arm extending from the first end 304 with the drape 402.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that Romo discloses the method of draping a portion of the robotic arm extending from the first end of the robotic arm with the sterile robot drape.
As combined, Romo does not disclose the end effector receiver 304 including a first alignment aperture that is configured differently from the plurality of apertures, the embedded robot interface (See Annotated Figure A) includes a second alignment aperture, the sterile robotic end effector 602 includes a third alignment aperture, wherein the first, second, and third alignment apertures are configured to align to receive an alignment peg.

an analogous robotic arm 1261 including an end effector receiver with a plurality of apertures (See annotated figure C below); 
an analogous sterile robotic drape 1220 having a first sterile side 1222 and a second non-sterile side 1224 opposite the first sterile side [0060], the sterile robotic drape including an analogous embedded robot interface 1226; 
and an analogous sterile robotic end effector 1260 configured to couple to the end effector receiver of the robotic arm via the embedded robot interface 1226 (See Figure 12B, and [0059]), and
that the plurality of apertures of the end effector receiver include a first alignment aperture (See Annotated Figure C, any of the apertures of 1261 may be an alignment aperture), the embedded robot interface 1226 includes a second alignment aperture (See annotated figure 13D below), and the sterile robotic end effector includes a third alignment aperture 1264, wherein the first, second, and third alignment apertures are configured to align to receive an alignment peg 1204. Wherein “FIG. 12A illustrates one embodiment of a splayer assembly 1206 and a sterile drive interface apparatus 1202 configured to interface with the splayer assembly 1260 and an instrument driver” [0059] which is similar to a description of the current relied primary embodiment which states “FIG. 9A through FIG. 9F illustrate another embodiment of a drive interface apparatus and the corresponding mating elements of the splayer assembly and instrument driver” [0049] such that then these analogous elements could be substituted from embodiment 12A into embodiment 9A as they provide equivalent and predictable results, also paragraph [0088] states the embodiments may be combined together.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as the embodiments have the same function (see above), to mix together the primary current embodiment of Romo as combined with the 
a first alignment aperture (See Annotated Figure C, apertures of 1261),
embedded robot interface (1226 and 902) includes a second alignment aperture (See Figure 13D),
sterile robotic end effector includes a third alignment aperture 1264 (See Figure 14A), 
wherein the first, second, and third alignment apertures are configured to align to receive an alignment peg 1204 (See Figures 13B, 12A, 12B, 14B).
As combined, Romo further discloses the alignment peg 1204 is a stand-alone alignment peg (as the structure of the peg as a whole integrally includes end portion 1207 and as such 1207 is included in the peg structure as a whole and also it is noted even further the stand-alone peg 1204 as a whole as an assembly includes the structure 1214 as 1207 fastens directly into the 1214 structure (through the second alignment aperture) to be a part of the stand-alone peg 1204, see Annotated Figure 13D and [0062-0063]), and 
that the stand-alone alignment peg 1204 is configured differently from the plurality of screws (see Figure 13D wherein this is not a screw as a whole) and wherein the first, second, and third alignment apertures (See Annotated Figure 10A for the first alignment aperture of structure 1261, see Annotated Figure 13D for the second alignment aperture, and see Annotated Figure C for the third alignment apertures which are meant to receive the shape of the 1214 structure) are configured differently from the plurality of apertures (See Annotated 
As combined, Romo discloses wherein the first, second, and third alignment apertures are configured to receive the standalone alignment peg 1204 (See Figures 13B, 12A, 12B, 14B) to align the robot interface the sterile robotic end effector 602 and the robotic arm 106 (end effector receiver of arm 106) (the alignment peg 1204 goes into the end effector via aperture 1264 as combined (See Figure 14A) and sub structure 1214 goes into the robotic arm via aperture of 1261 as combined, see Annotated Figure C, see [0061-0063], and the structure 1207 of main peg reference number 1214 extends through the second alignment aperture, see Annotated Figure 13D, to mate with the sub structure 1214, see [0063], thus the peg 1214 would align the robotic arm 106 and end effector 602 of the primary embodiment of Romo as it has been modified).
Furthermore, Romo discloses wherein a length of the stand-alone alignment peg 1204 has a uniform cross-sectional shape (See Annotated Figure 13B above, wherein “a length” of the peg 1204 has a “uniform cross-sectional shape” as the Figure 13B is showing the cross section of 1204 and “a length” of it has a cross sectional shape wherein it is uniform by being the same shape along that length).
Regarding claim 19, Romo in view of Bonutti discloses the invention as claimed in 18 above.
As combined, Romo further discloses coupling the sterile end effector 602 to the first end of the robotic arm 106 through the embedded robot interface portion 902 (See Annotated Figure A) of the sterile robot drape 402 (modified by 1102) includes coupling the robotic arm 106 to a non-sterile side of the embedded robot interface portion 902 ([0035] the robotic arm is unsterile so would be coupled to a nonsterile side, also see [0051]) and coupling the sterile end 
Regarding claim 20, Romo in view of Bonutti discloses the invention as claimed in 18 above.
As combined, Romo discloses coupling the sterile end effector 602 to the first end of the robotic arm 106 through the embedded robot interface portion 902 (See Annotated Figure A) of the sterile robot drape 402 includes securing a plurality of anchors (See Annotated Figure A) on the embedded robot interface portion 902 to a plurality of apertures (See Annotated Figure 10A) in the first end 304 of the robotic arm 106 (See Figures 10A-10B) using the plurality of screws 906 (where 906 mates 602 to 902 [0049]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        6/2/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/3/2021